Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 3-8 and 11-24 (with claims 11-24 being NEW) in the reply filed on 1/31/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the interior" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8 are similarly rejected by their dependency upon claim 3. 
Claim 15 recites the limitation "having proximal end" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the interior” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-24 are similarly rejected by their dependency upon claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3, 7-8, 12, 15, 19-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0243153 to Nguyen et al.
Regarding claim 3, Nguyen et al. discloses a method for visualizing a thrombectomy process (paragraph 76) (see embodiment of Figs 7-8) comprising: 
providing an aspiration catheter (catheter 1/101) having a distal end, a supply lumen (lumen 3), and an aspiration lumen (lumen 4; suction is applied to lumen 4, see paragraph 90 or Fig. 7), the supply lumen (lumen 3) having a distal end and a wall (see Figs. 7-8), the aspiration lumen (lumen 4) having an open distal end (into which thrombus 7 sits; see Figs. 7-8) and an interior wall surface (surface of interior wall formed inside lumen 4), and an orifice (nozzle 5) adjacent the distal end of the supply lumen (lumen 3) in fluid communication with [[the]] an interior of the aspiration lumen (lumen 4) (see Figs. 7-8), the orifice (nozzle 5) located proximally of the open distal end of the aspiration lumen (shown in Figs. 7-8); 
inserting the distal end of the aspiration catheter (catheter 1/101) into a blood vessel (paragraph 3) such that the open distal end of the aspiration lumen (lumen 4) is adjacent a thrombus (thrombus 8) (see Figs. 7-8); 
injecting fluid comprising radiopaque contrast media (contrast media) through the supply lumen (lumen 3) while visualizing a radiographic or fluoroscopic image (paragraph 76); and ‘
identifying a boundary of the thrombus (thrombus 8) (paragraph 76).
Regarding claim 15, Nguyen et al. discloses a method for visualizing a thrombectomy process (paragraph 76) (see embodiment of Figs 7-8) comprising: 
providing an aspiration catheter (catheter 1/101) having a distal end, a supply lumen (lumen 3), and an aspiration lumen (lumen 4; suction is applied to lumen 4, see paragraph 90 or Fig. 7), the supply lumen (lumen 3) having a distal end and a wall (see Figs. 7-8), the aspiration lumen (lumen 4) having a an interior of the aspiration lumen (lumen 4) (see Figs. 7-8), the orifice (nozzle 5) located proximally of the distal opening of the aspiration lumen (shown in Figs. 7-8); 
inserting the distal end of the aspiration catheter (catheter 1/101) into a blood vessel (paragraph 3) such that the distal opening of the aspiration lumen (lumen 4) is adjacent a thrombus (thrombus 8) (see Figs. 7-8); 
injecting fluid comprising radiopaque contrast media (contrast media) through the supply lumen (lumen 3) while visualizing a radiographic or fluoroscopic image (paragraph 76); and 
identifying a boundary of the thrombus (thrombus 8) (paragraph 76).
Regarding claims 7 and 19, Nguyen et al. discloses the claimed invention as discussed above concerning claims 3 and 15, respectively, and Nguyen et al. further discloses that the fluid consists of a contrast agent (paragraph 76). 
Regarding claims 8 and 20, Nguyen et al. discloses the claimed invention as discussed above concerning claims 3 and 15, respectively, and Nguyen et al. further discloses further comprising advancing the aspiration catheter (to a thrombus; paragraphs 39, 68).
Regarding claims 12 and 22, Nguyen et al. discloses the claimed invention as discussed above concerning claims 3 and 15, respectively, and Nguyen et al. further discloses that the injected fluid exits the orifice as a jet (liquid jet 7; paragraph 69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., in further view of U.S. Publication No. 2013/0085381 to Comerota et al.
Regarding claims 6 and 18, Nguyen et al. discloses the claimed invention as discussed above concerning claims 3 and 15, respectively, and Nguyen et al. further discloses that the fluid can be drugs (paragraph 76), but Nguyen et al. does not expressly state that the fluid comprises a lytic agent. 
Comerota et al. teaches a device and method for performing a thrombectomy procedure, wherein a catheter is used to administer a lytic agent to a thrombus residing in a target treatment area, to dissolve the thrombus (paragraph 39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Nguyen et al. so that the fluid is a lytic agent, as taught by Comerota et al. to dissolve the thrombus residing in the targeted treatment region (paragraph 39 of Comerota et al.) which will help in fragmentation of the thrombus. 

Claims 4-5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al.
Regarding claims 4-5 and 16-17, Nguyen et al. discloses the claimed invention as discussed above concerning claims 3 and 15, respectively, and Nguyen et al. further discloses that disposable syringes can be used to store the fluid/perform the injecting step, in an embodiment which is meant to be single use and disposable (paragraph 105). However, Nguyen et al. does not expressly state that the injecting step is performed by hand, as recited in claims 4 and 16, or that it is a hand injection that utilizes the syringes, as recited in claims 5 and 17. Rather, Nguyen et al. discloses that a drive module (102b) performs the injection using syringes (paragraph 105). 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device and method of Nguyen et al. such that the injection step is performed by hand, since performing the injection step by hand would enhance the performer’s ability to control the injection rate, and may need to be done in the event of a loss of power during a procedure, for instance. Performing an injection step by hand with the device of Nguyen et al. was part of the ordinary capabilities of a person of ordinary skill in the art.
Similarly, the claim would have been obvious to a person having ordinary skill because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, of which hand injection is a known option. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill. Hand injection would have been obvious to try. 

Claims 13-14 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., in further view of U.S. Publication No. 2006/0229550 to Staid et al.
Regarding claims 13-14 and 23-24, Nguyen et al. discloses the claimed invention as discussed above concerning claims 12 and 22, respectively, and Nguyen et al. further discloses that the fluid can be administered in a fan spray pattern (paragraphs 69 and 93) and that the distal component of the jet is configured to fill a volume adjacent the thrombus (thrombus 8) to allow the boundary to be identified (paragraph 76), but Nguyen et al. does not expressly state that the jet comprises a distal component and a proximal component, as recited in claims 13 and 23. Nguyen et al. may suggest this capability in paragraph 86, but it is not clear.  
Staid et al. teaches a device and method for performing a thrombectomy procedure (tissue cutting procedure using an aspiration catheter that utilizes a fan-shaped liquid jet (jet 238, see paragraph 11 and Fig. 2a), wherein the jet comprises a distal component and a proximal component (see Examiner’s annotated Fig. 2a below). 

    PNG
    media_image1.png
    487
    584
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Nguyen et al. so that the fluid liquid jet has a fan shape with a proximal component and a distal component, as taught by Staid et al., as this is a known design for aspiration catheters having liquid jets for performing thrombectomy procedures (Fig. 2a and paragraphs 58 and 60 of Staid et al.), which is consistent with the structure and method of Nguyen et al. since this configuration of a liquid jet creates and entrainment region (242) which helps to macerate/fragment tissue and pull debris into the aspiration/evacuation lumen (paragraphs 60-61 ad 64 of Staid et al.). 
Allowable Subject Matter
Claims 11 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783